Case 3:21-mc-00001-NJR Document 3 Filed 03/22/21 Page 1 of 1 Page ID #14




                        UNITED STATES DISTRJCT COURT                                     FILED
                                                for the
                                       Southern District of Illinois                      MAR 2 2 2021
                                                                                     CLERK, U.S. DISTRICT COURT
INRE:                                                                               SOUTHERN DISTRICT OF ILLINOIS
                                                                                        EAST ST. LOUIS OFFICE

Richard Liebowitz
11 Sunrise Plaza, Suite 5                             Case Number: 21-mc-1-NJR
Valley Stream, NY 11580

an attorney,

                                              ORDER

        A copy of an order of the District Court of the State of New York dated November 30, 2020,

interimly suspending you from the practice of law pending the outcome of disciplinary proceedings,

has been filed in this Court. Pursuant to Southern District of lllinois Local Rule 83.3(c),

        IT IS ORDERED that Richard Liebowitz is suspended from the practice of law in

this Court, consisting of interim suspension, effective immediately, and his name shall be stricken

from the role of attorneys admitted to practice before this Court. Attorney Richard Liebowitz may

seek reinstatement at the end of this period of suspension by filing a petition for reinstatement

pursuant to LocalRule 83.4.

        Dated:   3-»- 2. /
